DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to the specification, the objection pertaining to a non-descriptive title is withdrawn.

Applicant's arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 13, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. Patent No. 10,116,925) in view of Koppal (U.S. PG Publication No. 2015/0023563).

In regards to claim 1, Wang teaches an image processing device comprising: 
	an irradiator that irradiates a space with irradiating light having directionality (See FIG. 2 in view of col. 1 and 2, li. 35-67 and 1-22, respectively, wherein Time-of-Flight [ToF] systems are described which irradiate light into an area and then use the reflectance of the irradiated light in order to determine the distance to an object); 
	an imaging unit that takes an image of the space (See FIG. 2 in view of col. 2 and 3, li. 26-67 and 1-29, respectively wherein sensors with a 2D pixel array image the data as described above from the reflectance off of objects); and 
	a processor that detects a region irradiated with the irradiating light on the taken image (See FIG. 2 in view of the descriptions above), 
	wherein the processor scans the taken image along a scanning line (See FIG. 2 in view of col. 8, li. 39-63 wherein an example given is done along a one-dimensional capability, additionally it is noted that a 2D pixel array gives data in regards to at least a scanning direction along a line), 
	decides, on the scanning line, a first pixel block that includes at least one pixel including a determination target pixel, a second pixel block that includes at least one pixel and is adjacent to the first pixel block, and a third pixel block that includes at least one pixel and is adjacent to the first pixel block on a side opposite to the second pixel block (See FIG. 2 wherein it is understood by one of ordinary skill in the art that the 2D pixel array comprises at least a first, second and third pixel in the ordering as described in the limitation, whether horizontally, vertically or diagonally), 
	calculates a first luminance sum based on a sum of luminance values of the at least one pixel included in the first pixel block, a second luminance sum based on a sum of luminance values of the at least one pixel included in the second pixel block, and a third luminance sum based on a sum of luminance values of the at least one pixel included in the third pixel block (See col. 2 and 3, li. 26-67 and 1-29 wherein each of the pixels along a 2D pixel array may receive luminance data from a returned pulse; it is noted that this includes pixel-specific TOF values and their corresponding luminance charges).
	Wang, however, fails to teach determines whether the determination target pixel is a pixel showing the irradiating light or a pixel showing sunlight based on a relationship among the first luminance sum, the second luminance sum, and the third luminance sum.
	In a similar endeavor Koppal teaches determines whether the determination target pixel is a pixel showing the irradiating light or a pixel showing sunlight based on a relationship among the first luminance sum, the second luminance sum, and the third luminance sum (See ¶0029-0031, 0033-0034, 00369 and 0039-0040 in view of FIG. 3 and 10 wherein sunlight is taken into consideration for ToF sensor data especially for certain regions being imaged such that the system may consider areas of bright sunlight as areas of noisy depth and thus must be corrected and thus determines whether or not certain pixels showing irradiated light vs that of excessive sunlight or other irregularities, this is taken in view of Wang’s teachings in col. 2 and 3, li. 26-67 and 1-29 as described above wherein luminance data between pixel-specific values describes a relationship between the distance and results of the object in 3D space).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Koppal into Wang because it allows for the improvement of depth data by correcting noise caused by sunlight as described in ¶0040.

In regards to claim 2, Wang teaches an image processing device comprising: 
	a storage in which a taken image of a space irradiated with irradiating light having directionality is stored (See FIG. 2 in view of col. 1 and 2, li. 35-67 and 1-22, respectively, wherein Time-of-Flight [ToF] systems are described which irradiate light into an area and then use the reflectance of the irradiated light in order to determine the distance to an object, this is taken in view of col. 30, li. 32-50 wherein storage is taught); and 
	a processor that detects a region irradiated with the irradiating light on the taken image (See FIG. 2 in view of col. 2 and 3, li. 26-67 and 1-29, respectively wherein sensors with a 2D pixel array image the data as described above from the reflectance off of objects), 
	wherein the processor scans the taken image along a scanning line (See FIG. 2 in view of col. 8, li. 39-63 wherein an example given is done along a one-dimensional capability, additionally it is noted that a 2D pixel array gives data in regards to at least a scanning direction along a line), 
	decides, on the scanning line, a first pixel block that includes at least one pixel including a determination target pixel, a second pixel block that includes at least one pixel and is adjacent to the first pixel block, and a third pixel block that includes at least one pixel and is adjacent to the first pixel block on a side opposite to the second pixel block (See FIG. 2 wherein it is understood by one of ordinary skill in the art that the 2D pixel array comprises at least a first, second and third pixel in the ordering as described in the limitation, whether horizontally, vertically or diagonally), 
	calculates a first luminance sum based on a sum of luminance values of the at least one pixel included in the first pixel block, a second luminance sum based on a sum of luminance values of the at least one pixel included in the second pixel block, and a third luminance sum based on a sum of luminance values of the at least one pixel included in the third pixel block (See col. 2 and 3, li. 26-67 and 1-29 wherein each of the pixels along a 2D pixel array may receive luminance data from a returned pulse; it is noted that this includes pixel-specific TOF values and their corresponding luminance charges).
	Wang, however, fails to teach determines whether the determination target pixel is a pixel showing the irradiating light or a pixel showing sunlight based on a relationship among the first luminance sum, the second luminance sum, and the third luminance sum.
	In a similar endeavor Koppal teaches determines whether the determination target pixel is a pixel showing the irradiating light or a pixel showing sunlight based on a relationship among the first luminance sum, the second luminance sum, and the third luminance sum (See ¶0029-0031, 0033-0034, 00369 and 0039-0040 in view of FIG. 3 and 10 wherein sunlight is taken into consideration for ToF sensor data especially for certain regions being imaged such that the system may consider areas of bright sunlight as areas of noisy depth and thus must be corrected and thus determines whether or not certain pixels showing irradiated light vs that of excessive sunlight or other irregularities, this is taken in view of Wang’s teachings in col. 2 and 3, li. 26-67 and 1-29 as described above wherein luminance data between pixel-specific values describes a relationship between the distance and results of the object in 3D space).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Koppal into Wang because it allows for the improvement of depth data by correcting noise caused by sunlight as described in ¶0040.

In regards to claim 9, Wang teaches the image processing device according to claim 1, wherein the irradiating light is light that is hard to spread in at least two opposite directions (Given the broadest reasonable interpretation consistent with applicant’s specification, an irradiating light which is hard to spread in at least two opposite directions is taught as a single laser pulse as taught in col. 1, li. 38-56).

In regards to claim 13, Wang teaches a distance detection device comprising: 
	the image processing device according to claim 1 (See the rejection of claim 1); and 
	a distance acquiring unit that calculates and outputs a distance to a position of reflection of the irradiating light based on a position, on the taken image, of the region irradiated with the irradiating light detected by the processor (See FIG. 2 in view of col. 1 and 2, li. 35-67 and 1-22, respectively, wherein Time-of-Flight [ToF] systems are described which determine the distance to an object based on the properties of light and their corresponding capture).

In regards to claim 18, the claim is rejected under the same basis as claim 1 by Wang in view of Koppal.

In regards to claim 20, the claim is rejected under the same basis as claim 1 by Wang in view of Koppal.

In regards to claim 21, Wang teaches the image processing device according to claim 1, wherein the first pixel block, the second pixel block, and the third pixel block are decided at positions that are continuous or spaced apart on the scanning line (See FIG. 2 wherein the pixel blocks may be those disposed on a 2D pixel array).

Claim(s) 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. Patent No. 10,116,925) in view of Koppal (U.S. PG Publication No. 2015/0023563) and Ovsiannikov et al. (“Ovsi”) (U.S. PG Publication No. 2018/0121724).

In regards to claim 6, Wang fails to teach the image processing device according to claim 1, wherein the processor decides a fourth pixel block including a plurality of pixels including a sunlight determination target pixel on the scanning line, calculates an average and a variance of luminance values of the pixels included in the fourth pixel block, and determines that the sunlight determination target pixel is a pixel showing sunlight when the average is larger than an average threshold or when the variance is larger than a variance threshold.
	In a similar endeavor Ovsi teaches wherein the processor decides a fourth pixel block including a plurality of pixels including a sunlight determination target pixel on the scanning line, calculates an average and a variance of luminance values of the pixels included in the fourth pixel block, and determines that the sunlight determination target pixel is a pixel showing sunlight when the average is larger than an average threshold or when the variance is larger than a variance threshold (See ¶0053 wherein a pixel may be used as a proximity sensor by, in essence, subtracting the ambient light in the image data by using a threshold in order to determine the value of the reflected illumination intensity to determine the presence of the object, wherein it is understood by one of ordinary skill in the art that the ambient light may be that of sunlight).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ovsi into Wang because it allows for determination of the contribution of ambient light vs the light source such that the effect of the light source may be appropriately measured with regards to determining the proximity of an object as described in ¶0053, thus reducing incorrected measurement values.

In regards to claim 7, Wang fails to teach the image processing device according to claim 6, wherein the processor determines that the taken image is an image showing sunlight when a proportion of the pixel showing sunlight determined to all of the sunlight determination target pixel on the taken image is larger than a first proportion threshold.
	In a similar endeavor Ovsi teaches wherein the processor determines that the taken image is an image showing sunlight when a proportion of the pixel showing sunlight determined to all of the sunlight determination target pixel on the taken image is larger than a first proportion threshold (See ¶0053 wherein it is obvious to one of ordinary skill in the art that if the threshold is not surpassed then the data shows that it is that of the ambient light being present).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ovsi into Wang because it allows for determination of the contribution of ambient light vs the light source such that the effect of the light source may be appropriately measured with regards to determining the proximity of an object as described in ¶0053, thus reducing incorrected measurement values.

In regards to claim 8, Wang teaches the image processing device according to claim 6, wherein the processor determines that the taken image on the scanning line shows sunlight when a proportion of the pixel showing sunlight determined to all of the sunlight determination target pixel on the scanning line is larger than a second proportion threshold.
	In a similar endeavor Ovsi teaches wherein the processor determines that the taken image on the scanning line shows sunlight when a proportion of the pixel showing sunlight determined to all of the sunlight determination target pixel on the scanning line is larger than a second proportion threshold (See ¶0053 wherein it is obvious to one of ordinary skill in the art that if the threshold is not surpassed then the data shows that it is that of the ambient light being present).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ovsi into Wang because it allows for determination of the contribution of ambient light vs the light source such that the effect of the light source may be appropriately measured with regards to determining the proximity of an object as described in ¶0053, thus reducing incorrected measurement values.

In regards to claim 15, the claim is rejected under the same basis as claim 6 by Wang in view of Koppal and Ovsi.

Claim(s) 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. Patent No. 10,116,925) in view of Koppal (U.S. PG Publication No. 2015/0023563) and Hishida (U.S. PG Publication No. 2008/0316373).

In regards to claim 10, Wang fails to explicitly teach the image processing device according to claim 1, wherein each of widths of the first pixel block, the second pixel block, and the third pixel block in a direction along the scanning line is larger than or equal to a width of the irradiating light on the taken image and less than or equal to a width that is twice the width of the irradiating light.
	In a similar endeavor Hishida teaches wherein each of widths of the first pixel block, the second pixel block, and the third pixel block in a direction along the scanning line is larger than or equal to a width of the irradiating light on the taken image and less than or equal to a width that is twice the width of the irradiating light (See ¶0031 and 0040).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hishida into Wang because it allows for the use of very precise scanning lines as described in ¶0030-0032, therefore allowing for increased precision in a system.

In regards to claim 11, Wang teaches the image processing device according to claim 1, wherein the second pixel block and the third pixel block are decided at positions that are spaced apart from the first pixel block by a first interval on the scanning line (See FIG. 2 wherein a 2D pixel array is taught, wherein it is understood by one of ordinary skill in the art that these pixels may be separated by a desired interval).
	Wang, however, fails to teach the first interval is larger than or equal to a width of the irradiating light on the taken image and less than or equal to a width that is twice the width of the irradiating light.
	In a similar endeavor Hishida teaches the first interval is larger than or equal to a width of the irradiating light on the taken image and less than or equal to a width that is twice the width of the irradiating light  (See ¶0031 and 0040).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hishida into Wang because it allows for the use of very precise scanning lines as described in ¶0030-0032, therefore allowing for increased precision in a system.

In regards to claim 16, the claim is rejected under the same basis as claim 10 by Wang in view of Koppal and Hishida.

In regards to claim 17, the claim is rejected under the same basis as claim 11 by Wang in view of Koppal and Hishida.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. Patent No. 10,116,925) in view of Koppal (U.S. PG Publication No. 2015/0023563) and Sullivan (U.S. PG Publication No. 2017/0160056).

In regards to claim 12, Wang fails to teach the image processing device according to claim 1, wherein the taken image is an image taken through a bandpass filter that transmits the irradiating light.
	That is, while Wang teaches in col. 9, li. 10-29 that a band-pass filter may be used on the sensor side, it is not taught that the bandpass filter may be used on the projector side.
	In a similar endeavor Sullivan teaches wherein the taken image is an image taken through a bandpass filter that transmits the irradiating light (See ¶0053).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sullivan into Wang because it allows for selective passing of a narrow spectrum of laser light as described in ¶0053, thus further specifying the band at which light is transmitted and not just received, therefore further limiting any incorrect light from other sources.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. Patent No. 10,116,925) in view of Koppal (U.S. PG Publication No. 2015/0023563) and Bleyer et al. (“Bleyer”) (U.S. PG Publication No. 2018/0260967).

In regards to claim 22, Wang teaches the image processing device according to claim 1, wherein the processor calculates an evaluation value based on the relationship among the first luminance sum, the second luminance sum, and the third luminance sum (See col. 1, li. 38-56 wherein the system relates the ToF data to specific pixel data, this is taken in view of col. 2, li. 26 – col. 3, li. 29 wherein the pixel specific data includes that of luminance sum data). 
	Wang, however, fails to teach determines that the determination target pixel is the pixel showing the irradiating light when the evaluation value is larger than an evaluation threshold.
	In a similar endeavor Bleyer teaches determines that the determination target pixel is the pixel showing the irradiating light when the evaluation value is larger than an evaluation threshold (See ¶0044).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bleyer into Wang because it allows for the removal of pixel data which only receives background illumination data rather than actual ToF reflected light as described in ¶0044, thus improving accuracy by not estimating wrong depth data.

Allowable Subject Matter
Claims 3-5, 14, 19 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483